DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-8, 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bock et al. (US20170140144A1) (hereinafter Bock).

Regarding Claim 1, Bock meets the claim limitations as follows:
A method of producing information from at least one camera image of an object comprising the steps: A) Recording raw image data of the at least one camera image, [i.e. camera to capture a plurality of images; Para 0006]
B) Evaluating the raw image data of the at least one camera image in a plurality of evaluation steps, wherein in at least one of the plurality of evaluation steps the raw image data of the at least one camera image or image data derived from the raw image data of the at least one camera image are processed by means of a mathematical linkage with each other in such a way that combination image data are produced, [i.e. number of images are captured at different wavelengths and processed/evaluated for purposes of an authentication; Para 0016, 0027, 0030, 0032]
C) Deriving the information from the combination image data, [i.e.  authentication on the image; Fig. 23, Para 0167] and 
D) Outputting the information, [i.e. authentication code is sent; Fig. 23, Para 0167] wherein the method further has the steps: 
E) Determining an actual measure for a data quality of the raw image data of at least one camera image prior to or after at least one of the plurality of evaluation steps in step B), [i.e. performs a quality review of the image; Fig. 23, Para 0039, 0167]

G) Again recording all raw image data of those camera images, for which the deviation determined in step F) is greater than a predetermined threshold value and again performing at least one evaluation step from step B) and steps C) to F) either until the deviation determined in step F) for the raw image data of all camera images from the plurality of camera images is less than the threshold value or until a predetermined termination condition is fulfilled.[i.e. If the quality of the image is not suﬃcient to perform the image analysis then at time 258, the app requests a new image. At time 260 the user takes or captures a new image of the hologram and at time 262 the app performs a quality review of the new image. At time 264 if the quality review indicates that the image is of suﬃcient quality to perform the analysis, the app uploads the image to the server. At time 266 the server performs an authentication on the image.; Fig. 23, Para 0167]  

Regarding Claim 2, Note the Rejection for claim 1, wherein Bock further discloses
The method according to claim 1, wherein in step A) the raw image data of precisely one camera image are recorded, [i.e. an image using multiple wavelengths; Para 0016, 0027, 0030, 0032] and 
wherein in step B) in at least one of the plurality of evaluation steps first image data derived from the raw image data of the precisely one camera image and second image data derived from the raw image data of the precisely one camera image are processed by means of a mathematical linkage with each other in such a ﬀerent images are used for the processing for purposes of an authentication; Para 0016, 0027, 0030, 0032]

Regarding Claim 3, Note the Rejection for claim 1, wherein Bock further discloses
The method according to claim 1, wherein in step A) the raw image data of a plurality of camera images are recorded [i.e. process the ﬁrst image and the second image; Para 0006] and 
wherein in step B) in at least one of the plurality of evaluation steps either the raw image data of a first of the plurality of camera images or image data derived from the raw image data of the first camera image and either the raw image data of a second of the plurality of camera images or image data derived from the raw image data of the second camera image are processed by means of a mathematical linkage in such a way that the combination image data are produced. [i.e. combination of the images; para 0016]

Regarding Claim 4, Note the Rejection for claim 1, wherein Bock further discloses
The method according to claim 1, wherein steps E) and F) are performed at least after step A) and before step B), or after one of the plurality of evaluation steps in step B), wherein the actual measure for the data quality of the raw image data is determined in step E) on the basis of the derived image data, or after step B) and before step C), wherein the actual measure for the data quality of the raw image data in step E) is determined on the basis of the combination image data, or in step C), wherein the actual measure for the data quality of the raw image data in step E) is determined on the basis of a combination of a plurality of combination data.[i.e. 

Regarding Claim 5, Note the Rejection for claim 1, wherein Bock further discloses
The method according to claim 1, wherein during recording of the raw image data in step A) an environmental condition is detected by a measurement variable, wherein the measurement variable is the actual measure for the data quality and a predetermined value for the measurement variable forms the target measure for the data quality.[i.e. different variables effected by the environmental factor is used for determining the image quality; Para 0039]

Regarding Claim 6, Note the Rejection for claim 1, wherein Bock further discloses
The method according to claim 1, wherein the measurement variable is selected from a group comprising a vibration of the object and/or a camera for detecting the object, a relative movement between the object and the camera, an acoustic pressure, a brightness, a temperature and an air movement between the camera and the object or a combination thereof.[i.e. different metrics is used for quality determination; Para 0039] 

Regarding Claim 7, Note the Rejection for claim 1, wherein Bock further discloses
The method according to claim 1, wherein the actual measure for the data quality of the raw image data is selected from a group comprising an average brightness of the raw image data or the derived image data of a camera image, the contrast of the raw image data or the derived image data of a camera image, a 

Regarding Claim 8, Note the Rejection for claim 1, wherein Bock further discloses
The method according to claim 1, wherein either steps E) and F) are performed after step A) and before step B) on a camera computer and wherein before step B) the raw image data are transmitted by the camera computer to a processing computer and the evaluation steps of step B) are carried out on the processing computer, or steps E) and F) are carried out on the camera computer, wherein a first evaluation step of step B) is carried out on the camera computer and a second evaluation step of step B) is carried out on the processing computer and wherein the derived image data after the first evaluation step and before the second evaluation step are transmitted by the camera computer to the processing computer. [i.e. Division between camera and processing computer; Para 0039]

Regarding claim 15, the claim(s) recites analogous limitations to claim 1 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 15, Bock meets the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bock et al. (US20170140144A1) (hereinafter Bock) and further in view of Yu et al. (US20130148182A1)  (hereinafter Yu).

Regarding Claim 9, Note the Rejection for claim 1, wherein Bock further discloses
The method according to claim 1, wherein the method is an interferometric or holographic method and the method includes the step illuminating the object with electromagnetic radiation with precisely one discrete wavelength or a plurality of discrete wavelengths, wherein the combination data represent an interferometric or holographic image [i.e. plurality of hologram image is captured for different wavelengths; Para 0016-0017]  and 
Bock does not explicitly disclose the following claim limitations:
… the produced information includes a spatial phase distribution of the electromagnetic radiation of precisely one respective wavelength, that is at least reflected or scattered by the object.
However, in the same field of endeavor Yu discloses the deficient claim limitations, as follows:
… the produced information includes a spatial phase distribution of the electromagnetic radiation of precisely one respective wavelength, that is at least reflected or scattered by the object. [i.e. obtain numerically focused phase and amplitude images of the sample S.; Fig. 3, Para 0052, each of the holograms i to N are reconstructed to obtain N phase images and N amplitude images; Para 0054, phase distribution can be reconstructed.; Para 0043]
Bock discloses capturing and processing the plurality of hologram images for different wavelengths. Yu discloses capturing the plurality of hologram images that includes the phase distribution information, which is pertinent to the problem with which the applicant was 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bock add the teachings of Yu as above, in order to accurately reduce speckle noise in a simple and eﬃcient manner for both phase and amplitude (intensity) images. [Yu: Para 0011]

Regarding Claim 10, Note the Rejection for claim 1, wherein Yu further discloses
The method according to claim 1, wherein the method is a holographic method and the method comprises the step illuminating the object with electromagnetic radiation with a plurality of discrete wavelengths, wherein the combination data represent a holographic image and the produced information contains a spatial distribution of a synthetic phase of the electromagnetic radiation with the plurality of discrete wavelengths, that is at least reflected or scattered by the object. [i.e. a radiation source, generates electromagnetic radiation and  when the sample is present, the sample gives rise to interference fringes which will be modulated by the object beam phase change induced by the presence of the sample and acquiring an images of an interference pattern for at least three spatial phases of the pattern .; Para 0030-0031, 0034]

Regarding Claim 11, Note the Rejection for claim 1 and 10, wherein Yu further discloses
The method according to claim 10, wherein the actual measure for the data quality of the raw image data is selected from a group which comprises parameters of a phase shift operation on the combination data, a correlation between the combination data of the object and the combination data of a reference object and 

Regarding Claim 12, Note the Rejection for claim 1 and 10, wherein Yu further discloses
The method according to claim 10, wherein in step A) for the plurality of discrete wavelengths a respective plurality of raw image data of a plurality of camera images is recorded, wherein in step B) for each of the plurality of discrete wavelengths combination image data in the form of a hologram are produced and wherein in step C) a difference hologram is produced from the combination image data of the plurality of discrete wavelengths.[i.e. it will have small aberration diﬀerence between diﬀerent holograms because all holograms are taken with the sample in place and only a minor longitudinal shift; Para 0037, and obtaining a series of N holograms, each obtained at a diﬀerent longitudinal position and obtaining a series of N phase images and N amplitude images, by reconstructing a phase image and an amplitude image from each hologram taken at each diﬀerent position; and obtaining a resultant image (output image), by averaging the N phase images and the N amplitude images respectively.; Para 0038]

Regarding Claim 13, Note the Rejection for claim 1, 10 and 12, wherein Yu further discloses
The method according to claim 12, wherein in step C) a height map of a surface of the object is calculated as information from the plurality of difference 

Regarding Claim 14, Note the Rejection for claim 1, 10 and 12, wherein Yu further discloses
The method according to claim 10, wherein the actual measure for the data quality of the raw image data is selected from a group which comprises a phase noise in at least one difference hologram over a selected portion of the object, a phase noise in at least one difference hologram over a portion of a reference body of known form, a correlation between the phase noise in the difference holograms of a portion of the object and a portion of the reference body, a correlation between an amplitude in the difference hologram of the object and an amplitude in the difference hologram of a reference body, a tilting of the spatial distributions of the synthetic phase of the electromagnetic radiation which is at least reflected or scattered by the object with a first selection of wavelengths from the plurality of discrete wavelengths and the spatial distributions of the synthetic phase of the electromagnetic radiation which is at least reflected or scattered by the object with a second selection of wavelengths from the plurality of discrete wavelengths, a comparison of a shape recorded with a first synthetic wavelength of a surface portion of the object and the shape recorded with a second synthetic wavelength of the same surface portion of the object.[i.e. 2.5 micron beads in an immersion of oil, and a plurality of holographic images (holograms) were obtained in the manner described above in reference to FIGS. 3 and 4.; Para 0060, FIG. 5 show magniﬁed images of one bead and three beads in oil, respectively taken from image (b)., FIG. 5 which are the phase reconstructed images resulting from averaging 4, 9, 16 and 25 holographic images, respectively and images (m) and (n), which are the 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488